 
 
 
     
   
 
 

ee

 

 

SLC 6 SULILY ELD
UNITED STATES DISTRICT COURT on
SOUTHERN DISTRICT OF NEW YORK

nen ee ten ae

 

IN RE LONGFIN CORP. SECURITIES CLASS :
ACTION LITIGATION : ORDER

 

DENISE COTE, District Judge:

An Opinion of July 29, 2019 (the “July 29 Opinion”),
dismissed defendant Network 1 from this case. Plaintiffs’
motion for relief from the July 29 Opinion was denied ina
November 15, 2019 Opinion (the “November 15 Opinion”).
Plaintiffs’ motion for reconsideration from the November 15
Opinion was denied in an Order filed today.

The second amended complaint (“SAC”) was filed by Lead
Plaintiff Mohammad A. Malik on June 28, 2019. The SAC mooted
the Clerk’s entry of default as to defendants Longfin Corp.,
Venkata S$. Meenavalli, Vivek K. Ratakonda, and Suresh
Tammineedi. To date, the docket does not reflect service of the
SAC on any of the defendants in this action. Rule 4(m), Fed. R.
Civ. P., provides that “[i]lf a defendant is not served within 90
days after the complaint is filed, the court -- on motion or on
its own after notice to the plaintiff -- must dismiss the action
without prejudice against that defendant or order that service

be made within a specified time.” Accordingly, it is hereby

 
ORDERED that, by December 13, 2019, plaintiffs shall file
proof of service as to defendants Longfin, Venkata, Meenavalli,
Ratakonda, Tammineedi, Andy Altahawi, and Dorababu Penumarthi.
lf plaintiffs fail to file proof of service as to any defendant,
this case shall be dismissed for failure to prosecute as to that
defendant.

SO ORDERED:

Dated: New York, New York
December 6, 2019

po o° ff
NISE COTE
United States District Judge

 
